Montgomery, Judge.
1. This Court has more than once decided that a married woman, as to her separate estate, stood upon the same footing (with one or more exceptions not necessary to notice here) with a feme sole. Hence, she may, without the intervention of a prochein ami, sue out a distress warrant for rent of her separate estate, and that without joining her husband.
2. In suits upon all contracts for the payment of specifics, the value of the specifics ought, regularly, to be alleged and proved. But in a Magistrate’s Court, where, in such a suit, *417there is no averment of the value, but the proof of value is amply made, the absence of auy averment of value is no ground for certiorari where substantial justice has been clone between the parties.
3. There is not enough in this record to show us the relevancy of the questions asked Y. T. Urqnhart, and which were ruled out. If the questions were intended to prove that during the time the defendant occupied the land, and for which time he was sued for rent, he was the owner of the land, doubtless the evidence was improperly ruled out. But if that was the object, we can only guess at it. The record does not show it. The defendant may have once owned the laud, and yet during the time for which he is sued for rent have been plaintiff’s tenant.
4. The magistrate required the defendant to show that he was not indebted to the plaintiff before calling on the plaintiff to make out her case. This was error; and had the magistrate given judgment for the plaintiff on the ground that defendant had failed to prove that he did not owe the debt, the ruling of the magistrate must have been reversed. But as he afterward required plaintiff to go into her proof, and she did, in rebuttal^ as it were, make out such a case, we do not think this a sufficient ground for sending the case back, the mere inversion of the order of admitting the proof will not warrant the sanctioning of the writ of certiorari.
Judgment affirmed.